DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 21 February 2020, which claims domestic priority to a provisional application filed 22 February 2019.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 26 August 2020 has been considered by the Office to the extent indicated.  


Claim Objections

Claims 7 and 17 are objected to because of the following informalities: the apparent typos in the phrasing over the a web interface and DICOM object to based on ... (emphasis added for clarity).  




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites limitations directed to if, based on the validation, the received DICOM object is valid ... . However, there is no indication of what occurs if, based on the validation, the received DICOM object is not valid ... As set forth in Schulhauser, a method claim that includes a conditional step can be thought of as covering two methods - one method where the condition for the step is met and the step is performed, and the second method where the condition is not met and the step is not performed. See Schulhauser, 2016 WL 6277792, at *4. The broadest reasonable interpretation of such a claim encompasses the method where only the non-conditional steps are performed (i.e., this occurs when the condition is not met). See id. at *3-4. 

Claim 4 recites the limitation extracted privacy information. This is an incomplete phrase and it is unclear what it is referring to as there is no verb in the phrase; accordingly the metes and bounds of the claim are unclear. 

Claim 20 recites the limitation wherein the step of identifying a region-specific web service.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted to read wherein a step of identifying a region-specific web service.  

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 9-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Hunt et al. (U.S. PG-Pub 2010/0122336 A1), hereinafter Hunt, further in view of Sorensen et al. (U.S. PG-Pub 2018/0137244 A1), hereinafter Sorenson.

As per claims 1, 13 and 19, Hunt discloses a computer-implemented method, a system and a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method for managing cross-border health data while preserving patient privacy (Hunt, Figs. 4 and 5; the Office notes that communications across a firewall would comprise cross-border communications.) comprising:
one or more data storages devices storing instructions of managing cross-border health data while preserving patient privacy (Hunt, Fig. 4.); and 
one or more processors configured to execute the instructions to perform a method including (Hunt, Fig. 4 and paragraph 82.): 
receiving a DICOM object from a hospital computing device for analysis (DAC 3 receives DICOM data, such as 2D CT scan data, from a workstation, see Fig. 4 and paragraph 83.); 
generating a unique case identifier for the DICOM object (System prepares a unique identifier for DICOM objects, the UID, see paragraphs 106, 120 and 125.); 
verifying the received DICOM object (DICOM object is verified, see paragraphs 82 and 85-91.); 
if, based on the validation, the received DICOM object is valid, anonymizing the received DICOM object (See paragraphs 142 and 158-163.); 
updating the anonymous DICOM object to include the unique case identifier (Anonymized DICOM object contains UID, see paragraphs 106, 120, 125 and 166.);
compressing the updated DICOM object (See paragraphs 68 and 132.); and 
sending the compressed DICOM object to at least one data analysis web service(s) (See paragraphs 13, 68, 71 and 75.).

As indicated Hunt discloses verification. Hunt fails to explicitly disclose validating the DICOM object. 

validating the DICOM object based on image quality (Sorenson, paragraph )in order to use artificial intelligence in medical image processing (Sorenson, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality of Hunt to include validating the DICOM object as taught by Sorenson, to arrive at a DICOM data transmission system enabled to use artificial intelligence to better process healthcare image data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-4, 6, 7, 9-12 and 14-17, Hunt/Sorenson discloses claims 1, 13 and 20, discussed above. Hunt also discloses:
2.	wherein the unique case identifier is attached to one or more DICOM object(s) pertaining to a single case study (Hunt, UID of paragraphs 106, 125 and 166.);
3, 14. 	wherein the validation of the received DICOM object is based on DICOM image size, positioning of the DICOM image, or image quality associated with the DICOM object (Hunt discloses verification of DICOM information at paragraphs 82 and 85-91; Sorenson discloses validating DICOM data via their image quality, see paragraph 48.);
4. 	wherein the step of anonymizing the received DICOM object is further comprised of: extracting patient privacy information from the DICOM object Hunt discloses system to extract patient privacy information from DICOM objects, see paragraphs 142 and 158-163.); extracted patient privacy information (See paragraphs 142 and 158-163.); identifying a region-specific web service (See paragraphs 7, 13, 71 and 72.); and sending the encrypted patient privacy information with the unique case identification to the identified region-specific web service (Hunt transfers all DICOM information including patient privacy information and UID in an encrypted form, see paragraphs 66, 78 and 143.);
6, 16. 	receiving a request to download a health data management system on the hospital computing device; and providing an installation file for downloading the health data management system on the hospital computing device (Hunt, paragraph 63 shows DAC Pro is used as a CD ROM with the hospital computing device; It is the Office’s position that inserting the CD ROM would comprise a request to use the system. Sorenson discloses downloading and installing health data management systems, see paragraph 91.);
7, 17. 	configuring the health data management system to receive a DICOM object from at least one of a patient assessment system, a CT Scanner, and a hospital workstation (Hunt, Figs. 2 and 4.); 
receiving a priority of the hospital computing device over the a web interface (Paragraphs 114 and 158.); and 
updating the compressed DICOM object to based on the received priority (Paragraphs 114 and 158.);
9. 	wherein the step of configuring the health data management system is further comprised of: configuring a host name, one or more network parameters for the hospital computing device (See paragraphs 63, 100 and 103.), one or more communication ports (See paragraphs 63, 64, 100 and 103.), a DICOM application entity title (See paragraph 104.), or a combination thereof;
10. 	receiving a request for a health data report in a defined format (See paragraphs 139, 156 and 157.); 
retrieving the health data report from a storage entity using the unique case identifier (See paragraphs 138, 158.); 
retrieving patient privacy information associated with the unique case identifier (See paragraphs 138, 158.); 
updating the retrieved health data report to include the patient privacy information (See paragraphs 138, 158 and 167.); and 
pushing the health data report to at least one of a computing device, a hospital electronics records server, or a pre-configured destination network address (See paragraphs 72 and 82.);
11. 	wherein the health data report is pushed as a Health Level Seven International (HL7) message, DICOM file, or as a portable document format (PDF) object (See paragraphs 68 and 71.); and
12, 15. 	wherein the hospital computing device is at least one of a patient assessment system, an imaging modality, and a hospital workstation (Hunt, Figs. 2 and 4.);


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being obvious over Hunt/Sorenson, 

As per claims 5 and 20, Hunt/Sorenson disclose claims 4 and 19, discussed above. Hunt also discloses wherein the step of identifying a region-specific web service is further comprised of: 
providing one or more network parameters associated with the hospital computing device to a Web Application Firewall (WAF) service to determine ... the hospital computing device (Hunt, paragraphs 14, 64 and 72.); and 
retrieving a network address of a region-specific web service ... provided by the WAF service, wherein the identified region-specific web service is the region-specific web service associated with the retrieved network address (See paragraphs 71, 72 and 122.). 

Hunt/Sorenson fails to explicitly disclose a geo-location of and using a location-specific Application Programming Interface (API).

Gunjal teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to disclose a geo-location of and using a location-specific Application Programming Interface (API) to enable location specific data communications.

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality using artificial intelligence of Hunt/Sorenson to include a system that uses a geo-location of and a location-specific Application Programming Interface (API), as taught by Gunjal, to arrive at a DICOM data transmission system using artificial intelligence enabled to 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being obvious over Hunt/Sorenson, further in view of Seliger et al. (U.S. PG-Pub 2016/0285852 A1), hereinafter Seliger.

As per claims 8 and 18, Hunt/Sorenson disclose claims 6 and 16, discussed above. Hunt/Sorenson also discloses a hospital computer, deploying an installation file from a computer and activating (using) that computer. Hunt/Sorenson fail to explicitly disclose creating a virtual machine and using a virtual machine client.

Seliger teaches that it was old and well known in the art of electronic data communications at the time of the invention/filing to disclose creating a virtual machine and using a virtual machine client (Seliger, paragraphs 9-15.) in order to virtualize data operations.

Therefore, it would have been obvious to one of ordinary skill in the art of electronic data communications at the time of the invention/filing to modify the DICOM data transmission functionality using artificial intelligence of Hunt/Sorenson to include creating a virtual machine and using a virtual machine client, as taught by Seliger, in order to virtualize data operations when operating a DICOM data transmission system using artificial intelligence. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
10 February 2022